FILED
                              NOT FOR PUBLICATION                           MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOUTJE PANTOUW; ELLY LAE                         No. 12-74105
WORANG,
                                                 Agency Nos.         A079-609-520
               Petitioners,                                          A079-609-521

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Jr., Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Joutje Pantouw and Elly Lae Worang, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reconsider. Cano-

Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to consider petitioners’ contentions related to asylum

and equitable tolling of the one-year filing requirement because they failed to raise

them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      The BIA denied petitioners’ motion to reconsider, finding they failed to

demonstrate sufficient individualized risk of persecution to qualify for withholding

of removal. The BIA did not abuse its discretion in denying the motion. See

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005); Halim v. Holder, 590
F.3d 971, 979 (9th Cir. 2009) (petitioner failed to demonstrate sufficient evidence

of individualized risk of harm under a disfavored group analysis to establish a

well-founded fear of future persecution); Wakkary v. Holder, 558 F.3d 1049, 1066

(9th Cir. 2009) (“[a]n applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence to prevail than would

an asylum applicant”). We reject petitioners’ contention that their motion to

reconsider should have been granted for submission of more evidence. See 8

C.F.R. § 1003.2(b)(1). We also reject petitioners’ requests that the court




                                          2                                     12-74105
reconsider its stance regarding a pattern or practice of persecution or require the

agency to revisit this issue.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                    12-74105